Citation Nr: 1120542	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-25 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 31, 2007, for the assignment of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, assigned a TDIU due to the Veteran's service-connected disabilities, effective from December 31, 2007.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran's TDIU application was received by VA on December 31, 2007, and the record does not reflect he submitted a claim for such a benefit prior to that date.

3.  Prior to December 31, 2007, the Veteran was service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable (zero percent).  The effective date for the PTSD and diabetes ratings was November 26, 2003; the tinnitus rating was effective September 28, 2005; and the hearing loss was effective from March 28, 2005.

4.  The record reflects it was factually ascertainable as of July 11, 2007, that the Veteran could not obtain and/or maintain substantially gainful employment due to his service-connected disabilities.

5.  The record does not reflect it was factually ascertainable prior to July 11, 2007, that the Veteran could not obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for an earlier effective date of July 11, 2007, for the assignment of a TDIU due to service-connected disabilities are met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the present appeal is from a disagreement with the effective date assigned following the establishment of TDIU.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Although this caselaw was in regard to cases where the underlying claim(s) were in regard to service connection, the same rationale would appear to apply in the present case where the underlying benefit of TDIU was granted, and the Veteran subsequently disagreed with the effective date thereof.  Moreover, as detailed below, the Board finds that the duty to notify has been satisfied in this case.

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice regarding his underlying TDIU claim via a letter dated in January 2008, which is clearly prior to the July 2008 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, this letter included the specific information regarding how VA determines effective date(s) mandated by the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his earlier effective date claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this claim.  Further, the Veteran has had the opportunity to present evidence and argument in support of his earlier effective date claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  As part of his May 2009 Substantive Appeal, he indicated that no hearing was desired in conjunction with this case.  The Board also notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, the Board acknowledges that a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) was received by VA on December 31, 2007, which is the current effective date.  The Board notes that the Veteran had multiple claims with VA prior to this date.  However, the contentions he submitted in support of these claims either focused upon how certain disabilities were etiologically related to his military service, or the specific symptomatology thereof.  A thorough review of the record does not indicate he contended prior to that date that he could not obtain and/or maintain substantially gainful employment due to medical disabilities, be they service-connected or otherwise.  Consequently, the Board finds that an earlier effective date is not warranted based upon date of claim.

In view of the foregoing, the Board must now determine whether it was factually ascertainable prior to December 31, 2007, that the Veteran was entitled to TDIU due to his service-connected disabilities based upon review of all the evidence of record.

The relevant legal criteria provide that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

Prior to December 31, 2007, the Veteran was service-connected PTSD, evaluated as 70 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable (zero percent).  The effective date for the PTSD and diabetes ratings was November 26, 2003; the tinnitus rating was effective September 28, 2005; and the hearing loss was effective from March 28, 2005.  His overall combined rating was 80 percent.  As such, he satisfied the schedular requirements for consideration of TDIU.

In assigning a TDIU in this case, the July 2008 rating decision focused exclusively on the information contained in the Veteran's December 2007 TDIU application, as well as the findings of a July 11, 2007, VA medical examination conducted for the purposes of evaluating his PTSD.  Granted, this examination did not explicitly state that the Veteran was unemployable due to his PTSD, either by itself or in conjunction with his other service-connected disabilities.  However, the Board cannot ignore the fact that the findings of this examination does appear to be the basis for the award of TDIU in this case.  Therefore, the Board finds that it was factually ascertainable as of July 11, 2007, that the Veteran could not obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Reasonable doubt has been resolved in the Veteran's favor in accord with 38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 4.3.

The Board further finds that the record does not reflect it was factually ascertainable prior to July 11, 2007, that the Veteran could not obtain and/or maintain substantially gainful employment due to his service-connected disabilities.

The Veteran has contended that the effective date for his TDIU should be from April 2004, the last day he was able to work.  His TDIU application also indicates that he last worked in April 2004, and he indicated this on his July 2007 VA examination as well.  The record also reflects he was on medical leave from his job until January 2007.  Regardless, the Board notes that there is nothing in the evidence on file by which it was factually ascertainable he was unemployable due to his service-connected disabilities prior to the July 11, 2007 VA examination.  No competent medical opinion is of record to that effect, nor is such impairment indicated by the symptomatology noted in the treatment records on file.

The Board acknowledges that, in a February 2011 statement, the Veteran's accredited representative emphasized that service connection was established for PTSD by a July 2007 rating decision, evaluated as 70 percent disabling effective from November 26, 2003.  Moreover, the representative asserted that the evidence of record at that time was sufficient to raise the issue of TDIU.  The Board notes that this is consistent with the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The Board notes, however, that the Veteran did not submit a Notice of Disagreement to the July 2007 rating decision regarding either the disability rating assigned, or the effective date thereof.  He also has not specifically alleged clear and unmistakable error (CUE) regarding the July 2007 rating decision in order to consider the claim on that basis.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994) (To assert a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated; he must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  The mere assertion CUE is not sufficient to reasonably raise the issue.).  

The Board further notes that it was not factually ascertainable the Veteran was unemployable due to his service-connected PTSD, either by itself or in conjunction with other disabilities, prior to July 11, 2007.  A review of the record does not indicate he reported that he was unemployed until the date of that examination.  Moreover, such impairment is not demonstrated by the evidence of record regarding his PTSD prior to that date.  Of particular importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Here, the records prior to July 11, 2007, reflect the Veteran was assigned GAF scores in the 41 to 60 range.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  Simply put, neither these scores nor the other evidence of record reflects he had total occupational impairment due to his PTSD prior to July 11, 2007.








	(CONTINUED ON NEXT PAGE)


In view of the foregoing, the Board finds that the Veteran is entitled to an effective date of July 11, 2007, and no earlier, for the assignment of a TDIU due to service-connected disabilities.


ORDER

Entitlement to an earlier effective date of July 11, 2007, for the establishment of TDIU due to service-connected disabilities is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


